                             Case 3:20-cv-01357-JSC Document 41-3 Filed 12/23/20 Page 1 of 2



Rollan, Raymond (CAT) <Raymond.Rollan@sfcityatty.org>                                                                  Thu, Sep 10, 2020 at 9:55 PM
To: Jamir Davis <jdavislawky@gmail.com>
Cc: Michael Seville <michael@sevillebriggs.com>, Curtis Briggs <curtis@sevillebriggs.com>

  Counsel,

  I am writing this message to respectfully request additional time to respond to your discovery requests, which are currently due on
  September 14, 2020. As you are aware, I serve as lead counsel in an SF civil jury trial in San Francisco Superior Court that commenced on
  August 31, 2020. We are still in trial and that has taken much, if not all of my time. As such, I would like to request a two-week extension, or
  September 28, 2020 to provide CCSF’s responses.




  Thank you for your professional courtesy,




                          Raymond R. Rollan

                          Deputy City Attorney

                          Office of City Attorney Dennis Herrera

                          (415) 554-3888 Direct

  www.sfcityattorney.org



  CONFIDENTIALITY NOTICE: This communication and its contents may contain confidential and/or legally privileged information. It is solely
  for the use of the intended recipient(s). Unauthorized interception, review, use or disclosure is prohibited and may violate applicable laws,
  including the Electronic Communications Privacy Act. It you are not the intended recipient, please contact the sender and destroy all copies
  of the communication.
Case 3:20-cv-01357-JSC Document 41-3 Filed 12/23/20 Page 2 of 2
